DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 04/11/2022, claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-32 have been amended. Claims 2, 4-6, 10, 12-14, 18, 20-22, 26 and 28-30 have been cancelled. Claim 33-44 have been added. Therefore, claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-44 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/122,367 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendments
4.	Applicant’s arguments: see Page 47-50, filed on 04/11/2022, with respect to claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-44 have been fully considered and are persuasive. The objections related to claims status priority, specification and the rejections under 35 U.S.C. 112 (a) and 103 of claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-32 have been withdrawn. 
Applicants have amended each of independent claims 1, 9, 17 and 25 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-44 are allowable.

Allowable Subject Matter
5.	In the Amendment application filed on 04/11/2022, claims 1, 3, 7-9, 11, 15-17, 19, 23-25, 27 and 31-44 (renumbered as claims 1-28) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“a value of the configuration information indicates, according to a table, a combination of: information on a multiplexing pattern for the SS/PBCH block and control resource set (CORESET), a number of resource blocks for the CORESET, a number of symbols for the CORESET, and a resource block (RB) offset between an RB associated with the SS/PBCH block and an RB associated with the CORESET, wherein the table is defined with respect to a subcarrier spacing of the SS/PBCH block and a subcarrier spacing of the CORESET, and wherein the offset information indicates a resource element (RE)  offset between a subcarrier associated with the SS/PBCH block and a subcarrier associated with a resource block grid” in combination with other claim limitations as specified in claims 1, 9, 17 and 25.
Note that the first closest prior art, Ly et al. (US 2019/0089474 A1-support for the cited paragraphs sporadically through the disclosures of provisional application number. 62/559,368 filed on 09/15/2017), hereinafter “Ly”  teaches: obtaining, from a base station (Figs. 1, 5, paragraphs [0038], [0050], a base station may transmit), synchronization signal and physical broadcast channel (SS/PBCH) block (Figs. 1, 5, paragraphs [0038], [0050], system information in a physical broadcast channel (PBCH) of the SS block and other additional system information) for master information block (MIB) (Figs. 1, 5, paragraphs [0038], [0050], PBCH carrying a master information block (MIB) and one or more system information blocks (SIBs) for a given cell); and obtaining, from the base station (Figs. 1, 5, paragraphs [0083], [0085], SS block including a PBCH), system information based on the MIB (Figs. 1, 5, paragraphs [0038], [0050], PBCH carrying a master information block (MIB) and one or more system information blocks (SIBs) for a given cell), wherein the MIB includes: configuration information (Figs. 1, 5, paragraphs [0083], [0085], coreset configuration for a coreset that includes control information) for indicating a resource block (RB) offset (Figs. 1, 5, paragraphs [0083], [0085], coreset configuration indication includes a relative position indication which indicates a relative position of the coreset in relation to the SS block ) between the SS/PBCH block (Fig.5, SS Block 210) and a control resource set (CORESET) (Fig.5, CORESET 405) for the system information (Figs. 1, 5, paragraphs [0083], [0085], a center frequency of the SS block is offset from a center frequency of the coreset by an integer number of resources blocks) in a frequency domain (Figs. 1, 5, paragraphs [0083], [0085], frequency division multiplexed).
Note that the second closest prior art, 3GPP TSG RAN WG1 Meeting 90bis-R1-171050, hereinafter “3GPP’050” teaches: MIB (page 2, RMSI delivery) includes: frequency offset information on a subcarrier offset (page 2, offset is in the number of subcarriers) between the SS/PBCH block (page 2, SS/PBCH block numerology) and the CORESET in the frequency domain (page 2, Table 1 - PRB grid for RMSI numerology).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Harada et al. (US 2020/0288417 A1) entitled: " USER TERMINAL AND RADIO COMMUNICATION METHOD"
• Davydov et al.  (US 2019/0069322 A1) entitled: " CONTROL RESOURCE SET INFORMATION IN PHYSICAL BROADCAST CHANNEL"
• Abdoli et al. (US 2018/0368145 A1) entitled: "FREQUENCY LOCATION INDEXING FOR A WIDEBAND COMPONENT CARRIER"
• ISLAM et al. (US 2019/0089583 A1) entitled: "SYSTEMS AND METHOD FOR CONFIGURING SLOT FORMATS WITH MULTIPLE SWITCHING POINTS PER SLOT"
• KO et al. (US 2021/0092696  A1) entitled: "METHOD FOR TRANSMITTING AND RECEIVING SYNCHRONIZATION SIGNAL BLOCK AND APPARATUS THEREFOR"
• John Wilson et al. (US 2018/0337755 A1) entitled: "METHOD FOR WIRELESS COMMUNICATION PERFORMED BY USER EQUIPMENT (UE) E.G. CELLULAR PHONE, INVOLVES RECEIVING FIRST SYNCHRONIZATION SIGNAL (SS) BLOCK THAT DOES NOT INCLUDE REMAINING MINIMUM SYSTEM INFORMATION (RMSI)"
• Jung et al. (US 2020/0067754 A1) entitled: "DETERMINING A LOCATION OF A FREQUENCY-DOMAIN RESOURCE BLOCK"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414